Citation Nr: 0618117	
Decision Date: 06/20/06    Archive Date: 06/27/06

DOCKET NO.  03-03 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine



THE ISSUE

Entitlement to service connection for asbestosis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to May 
1954.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Togus, Maine, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied service connection for asbestosis.  

The Board likewise denied the appellant's claim in a March 
2004 decision.  The appellant appealed the Board's denial to 
the United States Court of Appeals for Veterans Claims 
(Court), and the Board's decision was vacated pursuant to a 
March 2005 Order, following a Joint Motion for Remand and to 
Stay Further Proceedings (Joint Motion).  The parties 
requested that the Court vacate the Board's decision 
regarding the denial of service connection for asbestosis and 
remand the matter so that the Board could seek a clarifying 
medical opinion regarding whether or not the veteran actually 
had asbestosis.  The Court granted the Joint Motion and 
remanded the case to the Board.

The Board subsequently remanded the case to the RO for 
further development and consideration.  The RO again denied 
service connection for asbestosis and his claim has been 
returned to the Board for further adjudication.  


FINDING OF FACT

Asbestosis is not currently demonstrated by the competent 
medical evidence on file.  


CONCLUSION OF LAW

Asbestosis was neither incurred in nor aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In a VCAA letter dated in July 2005, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in his possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In April 2005, the veteran 
indicated that he had no further evidence to submit.  

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
      
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice provided 
to the veteran on these latter two elements, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  In that regard, as the Board concludes below that 
the preponderance of the evidence is against the appellant's 
claim for service connection, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  If a condition noted during 
service is not shown to be chronic, then generally, a showing 
of continuity of symptoms after service is required for 
service connection.  38 C.F.R. § 3.303(b).  

The veteran is seeking service connection for asbestosis.  
After review of the medical evidence of record, the Board 
finds that, for the reasons given herein, that service 
connection for this disability is not appropriate, as the 
disability is not currently demonstrated of record.  

It is initially noted that the service medical records do not 
show findings consistent with a chronic respiratory disorder.  
On examination for separation from service, in May 1954, 
clinical evaluation of the respiratory system was normal and 
a chest X-ray study was negative.  The veteran's main 
contention is that service connection is warranted for the 
specific respiratory disorder, asbestosis, on the basis of 
his exposure to asbestos while service in the United States 
Navy.  

An examination report from two private physicians, dated in 
October 2000, shows that the veteran was evaluated in 
September 2000.  At that time, the veteran gave a history of 
having been exposed to asbestos while working as a laborer 
for a paper company from 1955 to 1994 and of having also been 
exposed to asbestos while working as a machine tender and 
paper room worker in the U.S. Navy.  On physical examination 
the lungs were clear to auscultation and percussion, but a 
Chest X-ray study, which was conducted in November 1999, was 
found to include pleural plaques with an impression of 
asbestos related pleural disease.  Pulmonary function testing 
was found to be normal with deceased DLCO.  The assessment 
was that the veteran had a history of occupational exposer to 
friable asbestos materials and an adequate latency period, 
and now demonstrated pleural abnormalities on chest X-ray as 
a result of the asbestos exposure.  In addition, there was 
diminished diffusion coefficient on pulmonary function 
testing that represented physiologic correlation for the 
interstitial radiographic abnormalities.  

An examination was conducted by VA in July 2002.  At that 
time, pulmonary function testing, including DLCO levels, was 
found to be normal.  On chest X-ray study, there was no 
obvious infiltrate, atelectasis, effusion or pneumothorax, 
with the impressions being cardiomegaly, COPD, and previous 
coronary artery bypass procedure.  A CT scan study of the 
thorax showed no evidence of asbestosis.  After reviewing 
these findings, the examiner rendered an opinion that the 
veteran had COPD and cardiac disease that was not related to 
asbestosis.  

An examination was conducted by VA in December 2005.  At that 
time, the veteran's claims folder was completely reviewed, 
including the results from the July 2002 VA compensation 
examination and the evidence provided in 2000 from the 
veteran's private physicians.  This included a review of 
chest X-ray studies conducted in May 1998 and July 1999, 
neither of which were interpreted as showing evidence of 
asbestosis.  The examiner concluded that the veteran had 
presented no evidence of asbestosis.  Regarding the report of 
chest X-ray noted in the 2000 report from the veteran's 
private physicians, the examiner stated that there were no 
previous or subsequent imaging studies that supported this 
diagnosis.  Therefore, there was no evidence at this time of 
asbestos related pleural disease.  

The Board finds that the 2002 and 2005 VA examinations that 
render opinions that the veteran does not currently manifest 
asbestosis to be the most persuasive evidence of record.  The 
opinion rendered in 2000 was based upon a 1999 X-ray study 
that has not been duplicated in any prior or subsequent 
study, including a CT scan that was conducted in 2002.  The 
examiner in 2005 completely reviewed all of the pertinent 
findings and concluded that there was no evidence of the 
current existence of asbestosis.  As the veteran does not 
currently manifest asbestosis, service connection for this 
disorder is not warranted.  




ORDER

Service connection for asbestosis is denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


